PRESS RELEASE – FOR IMMEDIATE RELEASE OMEGA ANNOUNCES FOURTH QUARTER 2; ADJUSTED FFO OF $0.58 PER SHARE AND $ HUNT VALLEY, MARYLAND – February 12, 2013 – Omega Healthcare Investors, Inc. (NYSE:OHI) (the “Company” or “Omega”) today announced its results of operations for the three- and twelve-month period ended December 31, 2012.The Company also reported Funds From Operations (“FFO”) available to common stockholders for the three-month period ended December 31, 2012 of $61.4 million or $0.55 per common share.The $61.4 million of FFO available to common stockholders for the fourth quarter of 2012 includes $2.5 million of interest refinancing costs, $1.5 million of non-cash stock-based compensation expense, $0.8 million of one-time revenue and $0.2 million of acquisition related costs.FFO is presented in accordance with the guidelines for the calculation and reporting of FFO issued by the National Association of Real Estate Investment Trusts (“NAREIT”).Normalized or Adjusted FFO was $0.58 per common share for the three-month period ended December 31, 2012.FFO and Adjusted FFO are non-GAAP financial measures.Normalized or Adjusted FFO is calculated as FFO available to common stockholders excluding the impact of certain non-cash items and certain items of revenue or expense, including, but not limited to: interest refinancing cost, acquisitions and stock-based compensation expense and one-time revenue items.For more information regarding FFO and Adjusted FFO, see the “Fourth Quarter 2012 Results – Funds From Operations” section below. GAAP NET INCOME For the three-month period ended December 31, 2012, the Company reported net income and net income available to common stockholders of $33.9 million, or $0.30 per diluted common share, on operating revenues of $95.0 million.This compares to net income and net income available to common stockholders of $19.3 million, or $0.19 per diluted common share, on operating revenues of $76.3 million, for the same period in 2011. For the twelve-month period ended December 31, 2012, the Company reported net income and net income available to common stockholders of $120.7 million, or $1.12 per diluted common share, on operating revenues of $350.5 million.This compares to net income of $52.6 million and net income available to common stockholders of $47.5 million, or $0.46 per diluted common share, on operating revenues of $292.2 million, for the same period in 2011. The year-to-date increase in net income was primarily due to: (i) additional rental income and mortgage interest income associated with approximately $510 million of new investments made throughout 2012; (ii) $10.1 million in incremental gains on asset sales; (iii) $26.1 million net decrease in real estate impairments; and (iv) $6.4 million net decrease in provision for uncollectible accounts receivable.These increases to net income were partially offset by increased expenses primarily associated with the new investments, including: (i) $12.6 million in increased depreciation expense; (ii) $14.4 million in increased interest expense; and (iii) $2.0 million in incremental general and administrative expenses.In addition, interest refinancing costs increased $4.8 million over 2011.The $4.8 million increase in refinancing costs resulted from a December 2012 $2.5 million charge associated with the termination of the Company’s 2011 credit facility and a March 2012 $7.1 million charge associated with the tender and redemption of all of the Company’s outstanding $175 million of 7% Senior Notes due 2016. These two charges were partially offset by a June 2012 $1.7 million gain related to the write-off of the unamortized premium on four HUD mortgage loans the Company prepaid and an August 2011 $3.1 million write-off of deferred cost associated with the termination of the Company’s 2010 credit facility. 2 · In January 2013, the Company increased its quarterly common stock dividend to $0.45 per share. · In Q4 2012, the Company completed $250 million of new investments. · In Q4 2012, the Company entered into a new $700 million unsecured credit facility. · In Q4 2012,the Company increased its quarterly common stock dividend to $0.44 pershare. · In Q3 2012, the Company completed $214 million of new investments. · In Q3 2012, Fitch Ratings initiated a BBB- rating on the Company’s senior unsecured notes. · In Q2 2012, the Company completed $35 million of new investments. · In Q2 2012, the Company established a $245 million 2012 Equity Shelf Program for a continuous at-the-market offering of common stock. · In Q2 2012, the Company increased its quarterly common dividend per share to $0.42. · In Q1 2012, the Company completed $11 million of new investments. · In Q1 2012, the Company tendered and/or redeemed all of its $175 million of 7% Senior Notes due 2016. · In Q1 2012, the Company issued $400 million aggregate principal amount of its 5.875% Senior Notes due 2024. FOURTH QUARTER 2012 RESULTS Operating Revenues and Expenses – Operating revenues for the three-month period ended December 31, 2012 were $95.0 million.Operating expenses for the three-month period ended December 31, 2012 totaled $36.2 million and were comprised of $30.3 million of depreciation and amortization expense, $4.2 million of general and administrative expense, $1.5 million of stock-based compensation expense and $0.2 million of expense associated with acquisitions. Other Income and Expense – Other income and expense for the three-month period ended December 31, 2012 was a net expense of $27.7 million, which was comprised of $24.5 million of interest expense,$0.7 million of amortized deferred financing costs and $2.5 million of interest refinancing costs. Funds From Operations – For the three-month period ended December 31, 2012, reportable FFO available to common stockholders was $61.4 million, or $0.55 per common share on 112 million weighted-average common shares outstanding, compared to $46.3 million, or $0.45 per common share on 103 million weighted-average common shares outstanding, for the same period in 2011. The $61.4 million of FFO for the three-month period ended December 31, 2012 includes $2.5 million of interest refinancing costs, $1.5 million of stock-based compensation expense, $0.8 million of one-time miscellaneous revenue and $0.2 million of expense associated with 2012 acquisitions. The $46.3 million of FFO for the three-month period ended December 31, 2011 includes a $2.3 million provision on uncollectible notes receivable, $1.5 million of stock-based compensation expense, $1.2 million of expense associated with the 2011 acquisitions and a $50 thousand net loss associated with the run-off of owned and operated assets. Adjusted FFO was $64.9 million, or $0.58 per common share, for the three months ended December 31, 2012, compared to $51.3 million, or $0.50 per common share, for the same period in 2011.The Company had 9 million additional weighted-average shares for the three months ended December 31, 2012 compared to the same period in 2011.For further information see “Funds From Operations” below. 2 Operating Revenues and Expenses – Operating revenues for the twelve-month period ended December 31, 2012 were $350.5 million.Operating expenses for the twelve-month period ended December 31, 2012, totaled $135.5 million and were composed of: (i) $113.0 million of depreciation and amortization expense; (ii) $15.4 million of general and administrative expense; (iii) $5.9 million of stock-based compensation expense; (iv) $0.9 million of expense associated with 2012 acquisitions; and (v) $0.3 million of provision for impairments on real estate assets. Other Income and Expense – Other income and expense for the twelve-month period ended December 31, 2012 was a net expense of $106.1 million, which was composed of: (i) $95.5 million of interest expense; (ii) $7.9 million of interest refinancing costs to write-off deferred financing costs associated with (a) the tender and redemption of the Company’s $175 million of 7% Senior Notes due 2016 and (b) the termination of the Company’s 2011 credit facility; and (iii) $2.6 million of amortized deferred financing costs. Funds From Operations – For the twelve-month period ended December 31, 2012, reportable FFO available to common stockholders was $222.2 million, or $2.06 per common share on 108 million weighted-average common shares outstanding, compared to $172.5 million, or $1.69 per common share on 102 million weighted-average common shares outstanding, for the same period in 2011. The $222.2 million of FFO for the twelve-month period ended December 31, 2012 includes: (i) $7.9 million of interest refinancing costs; (ii) $5.9 million of non-cash stock-based compensation expense; (iii) $0.9 million of 2012 acquisition related expenses; and (iv) $0.8 million of one-time revenue associated with the collection of former owned and operated receivables and one-time deferred mortgage interest income. The $172.5 million of FFO for the twelve-month period ended December 31, 2011 includes: (i) $6.4 million in provision for uncollectible accounts and notes receivable; (ii) $6.0 million of non-cash stock-based compensation expense; (iii) $3.5 million in non-cash preferred stock redemption charges; (iv) $3.1 million to write-off deferred financing costs associated with the termination of the Company’s 2010 credit facility; (v) $1.2 million of 2011 acquisition related expenses; and (vi) a $0.7 million net loss associated with the run-off of owned and operated assets. Adjusted FFO was $236.2 million, or $2.19 per common share, for the twelve-month period ended December 31, 2012, compared to $193.3 million, or $1.89 per common share, for the same period in 2011.The Company had 5.8 million additional weighted-average shares for the twelve months ended December 31, 2012 compared to the same period in 2011.For further information see “Funds From Operations” below. 2 $700 Million Unsecured Credit Facility – Effective December 6, 2012, the Company entered into a new $700 million unsecured credit facility, comprised of a $500 million senior unsecured revolving credit facility (the “Revolving Credit Facility”) and a $200 million unsecured, deferred draw term loan facility (the “Term Loan Facility” and, collectively, the “2012 Credit Facilities”). The 2012 Credit Facilities replaces the Company’s previous $475 million senior unsecured revolving credit facility (the “2011 Credit Facility”).The Revolving Credit Facility includes an “accordion feature” that permits the Company to expand its borrowing capacity by an additional $300 million, for a maximum aggregate commitment of $1 billion. The Revolving Credit Facility is priced at LIBOR plus an applicable percentage (beginning at 150 basis points, with a range of 100 to 190 basis points) based on the Company’s ratings from Standard & Poor’s, Moody’s and/or Fitch Ratings, plus a facility fee based on the same ratings (initially 30 basis points, with a range of 15 to 45 basis points).At December 31, 2012, the Company had $158 million in borrowings outstanding under the Revolving Credit Facility. The Revolving Credit Facility matures in four years, on December 6, 2016, with an option by the Company to extend the maturity one additional year. The Term Loan Facility is also priced at LIBOR plus an applicable percentage (beginning at 175 basis points, with a range of 110 to 230 basis points) based on the Company’s ratings from Standard & Poor’s, Moody’s and/or Fitch Ratings.At December 31, 2012, the Company had $100 million in borrowings outstanding under the Term Loan Facility.The Company has until April 5, 2013 to borrow the full $200 million under the Term Loan Facility.The Term Loan Facility matures in five years, on December 6, 2017. The Company and its subsidiaries terminated the 2011 Credit Facility in connection with the effectiveness of the 2012 Credit Facilities.The Company did not experience any material early termination penalties due to the termination of the 2011 Credit Facility.For the three month period ending December 31, 2012, the Company recorded a one-time charge of approximately $2.5 million relating to the write-off of deferred financing costs associated with the termination of the 2011 Credit Facility. $11.8 Million HUD Mortgage Payoffs –On June 29, 2012, the Company paid $11.8 million to retire four mortgage loans guaranteed by the Department of Housing and Urban Development (“HUD”).The loans were assumed as part of a December 2011 purchase of 17 skilled nursing facilities (“SNFs”) and had a blended interest rate of 6.49% per annum with maturities between October 2029 and September 2042.The payoff resulted in a $1.7 million gain on the extinguishment of the debt and was recorded in second quarter of 2012. $245 Million Equity Shelf Program – On June 19, 2012, the Company entered into separate Equity Distribution Agreements (collectively, the “2012 Agreements”) with several financial institutions, each as a sales agent and/or principal (collectively, the “Managers”) to establish a $245 million Equity Shelf Program. Under the terms of the 2012 Agreements, the Company may sell shares of its common stock, from time to time, through or to the Managers having an aggregate gross sales price of up to $245 million. Sales of the shares will be made by means of ordinary brokers’ transactions on the New York Stock Exchange at market prices, or as otherwise agreed with the applicable Manager. The Company will pay each Manager compensation for sales of the shares equal to 2% of the gross sales price per share of shares sold through such Manager. $140 Million Equity Shelf Program Termination – Also on June 19, 2012, the Company terminated its $140 million Equity Shelf Program (“2010 ESP”).Since inception of the 2010 ESP, the Company sold a total of 5.3 million shares of common stock generating total net proceeds of $112.6 million, net of $2.3 million in commissions. $400 Million 5.875% Senior Notes Issuance – On March 19, 2012, the Company issued $400 million aggregate principal amount of its 5.875% Senior Notes due 2024 (the “2024 Notes”).The 2024 Notes were sold at a price equal to 100% of their face value. The Company used the net proceeds of the offering to fund its cash tender and redemption of its then outstanding $175 million aggregate principal amount of 7% Senior Notes due 2016 (the “2016 Notes”) and used the balance to repay a portion of its outstanding borrowings under its 2011 Credit Facility. $175 Million 7% Senior Notes Tender and Redemption – On March 5, 2012, the Company commenced a tender offer to purchase for cash any and all of its outstanding 2016 Notes.Pursuant to the terms of the tender offer, on March 19, 2012, the Company purchased $168.9 million aggregate principal amount of the 2016 Notes.The Company paid holders of the tendered 2016 Notes consent payments aggregating approximately $4.5 million over the face amount of the 2016 Notes. On March 27, 2012, the Company redeemed the remaining $6.1 million aggregate principal amount of the 2016 Notes at a redemption price of 102.333% of the principal amount thereof, plus accrued and unpaid interest on the 2016 Notes up to the redemption date. In connection with the tender offer and redemption, the Company wrote-off approximately $2.6 million of deferred financing costs and other related expenses in connection with the repurchase. The consideration for the tender and redemption of the 2016 Notes was paid from the proceeds from the sale of the 2024 Notes. Equity Shelf Program and Dividend Reinvestment and Common Stock Purchase Plan – During the twelve-month period ended December 31, 2012, the Company sold the following shares of its common stock under its Equity Shelf Program and its Dividend Reinvestment and Common Stock Purchase Plan: Equity Shelf (At-The-Market) Program for 2012 (in thousands, except price per share) Q1 Q2 Q3 Q4 Year Total Total Total Total To Date Number of shares - Average price per share $ $ $ $
